Exhibit 10.1

TERMINATION AND MUTUAL RELEASE AGREEMENT

This Termination and Mutual Release Agreement (“Release Agreement”) is made and
entered into effective as of April 28, 2008 (the “Effective Date”), by and
between OMNI Energy Services Corp., a Louisiana corporation (the “Company”), and
G. Darcy Klug, a resident of Lafayette Parish, Louisiana (“Klug”).

WHEREAS, Klug and the Company have entered into an Employment Agreement dated as
of July 1, 2004 (the “Employment Agreement”);

WHEREAS, Klug and the Company desire to terminate and cancel the Employment
Agreement;

WHEREAS, Klug and the Company entered into a Restricted Stock and Stock-Based
Award Incentive Agreement on or about January 5, 2007 (“Stock-Based Agreement”);

WHEREAS, Klug and the Company desire to terminate and cancel the Stock-Based
Agreement;

WHEREAS, Klug and the Company will enter into a Noncompetition Agreement dated
effective April 29, 2008 (the “Noncompetition Agreement”), for which this
Release Agreement constitutes additional consideration;

WHEREAS, pursuant to the terms of the Noncompetition Agreement, Klug and the
Company will enter into a restricted stock agreement dated effective April 29,
2008 (the “Restricted Stock Agreement”), for which this Release Agreement
constitutes additional consideration; and

WHEREAS, Klug filed a lawsuit against the Company, among others, on December 12,
2007, and the parties thereto have settled that lawsuit pursuant to a settlement
agreement (“Settlement Agreement”) dated effective April 28, 2008;

WHEREAS, the Company and Klug desire to compromise, settle and forever resolve
and dispose of all differences and potential claims and controversies between
them, up to and including the Effective Date of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and in
further consideration of the mutual promises set forth in the Noncompetition
Agreement, the Restricted Stock Agreement, and the Settlement Agreement, the
parties agree as follows:

1. Termination of Employment Agreement. By execution of this Release Agreement
and the Noncompetition Agreement, the parties hereby terminate the Employment
Agreement without liability, and no party has any further obligations, rights or
responsibilities under such Employment Agreement.



--------------------------------------------------------------------------------

2. Termination of Restricted Stock Agreement. By execution of this Release
Agreement and the Restricted Stock Agreement, the parties hereby terminate the
Stock-Based Agreement without liability, and no party has any further
obligations, rights or responsibilities under such Stock-Based Agreement.

3. Release of Company. In consideration for the Company’s release of claims set
forth herein and the Company’s other obligations in this Release Agreement, the
Noncompetition Agreement, the Restricted Stock Agreement, and the Settlement
Agreement, Klug voluntarily and knowingly waives, releases, and discharges the
Company, and any and all parent, subsidiary, affiliate and related companies,
and each of its and their shareholders, owners, directors, officers, partners,
members, employees, staff, benefit plans, agents, representatives and assigns
(collectively, the “Company Releasees”) from all claims, liabilities, demands,
and causes of action, known or unknown, fixed or contingent, which Klug may have
or claim to have against any of them as a result of Klug’s employment with the
Company and/or as a result of any other matter arising through the date of
Klug’s signature on this Agreement except for: (a) breach, if any, of this
Release Agreement, the Noncompetition Agreement, the Restricted Stock Agreement,
or the Settlement Agreement, and (b) any claim for indemnification Klug may have
under the articles and by-laws of the Company or applicable D&O insurance
policies. Klug agrees not to file a lawsuit to assert any such released claims.
This waiver, release and discharge includes, but is not limited to claims
arising from or related to the Stock-Based Agreement.

4. Release of Klug. In consideration for Klug’s release of claims set forth
herein and Klug’s other obligations in this Release Agreement, the
Noncompetition Agreement and the Restricted Stock Agreement, the Company
voluntarily and knowingly waives, releases, and discharges Klug, his heirs,
assigns and affiliates, including Redhawk Energy Corporation, from all claims,
liabilities, demands, and causes of action, known or unknown, fixed or
contingent, which the Company may have or claim to have against any of them as a
result of Klug’s employment with the Company and/or as a result of any other
matter arising through the date this Release Agreement is executed by the
Company, except for breach, if any, of this Release Agreement, the
Noncompetition Agreement, the Restricted Stock Agreement, and the Settlement
Agreement. The Company agrees not to file a lawsuit to assert any such released
claims.

5. No Admission. Klug and the Company understand and agree that this Release
Agreement is not and shall not be deemed or construed to be an admission by
either Klug or the Company of any wrongdoing of any kind or of any breach of any
contract, law, obligation, policy, or procedure of any kind or nature.

6. Governing Law. This Release Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana without regard to the
choice-of-law principles thereof.

7. Choice of Forum; Consent to Jurisdiction. Any suit, action or proceeding
arising with respect to the validity, construction, enforcement or
interpretation of this Release Agreement, and all issues relating in any matter
thereto, shall be brought in the United States District Court for the Western
District of Louisiana, Lafayette Division, or in the event that federal
jurisdiction does not pertain, in the state courts of the State of Louisiana in
the Lafayette Parish. Each of the parties hereto hereby submits and consents to
the jurisdiction of such courts for the purpose of any such suit, action or
proceeding and hereby irrevocably waives (a) any objection which any of them may
now or hereafter have to the laying of venue in such courts, and (b) any claim
that such suit, action or proceeding brought in such court has been brought in
an inconvenient forum.

 

2



--------------------------------------------------------------------------------

8. Amendment. This Release Agreement may be amended, modified or supplemented
only by a written instrument executed by the parties hereto.

9. Construction. Each party to this Release Agreement has had the opportunity to
review this Release Agreement with legal counsel. This Release Agreement shall
not be construed or interpreted against any party on the basis that such party
drafted or authored a particular provision, parts of, or the entirety of this
Release Agreement.

10. Execution. This Release Agreement may be executed in multiple counterparts,
each of which will be deemed an original, which taken together shall constitute
the Release Agreement.

11. Litigation Assistance. At the request of the chief executive officer of the
Company, Klug will use his commercially reasonable efforts to assist the Company
with respect to currently outstanding litigation for or against the Company. The
Company shall reimburse Klug for reasonable expenses incurred in connection
therewith and, if appropriate, compensate Klug for his time on an hourly or
daily basis at a commercially reasonable rate.

 

(Signatures on Following Page)

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Release Agreement as
of the day and year first above written.

 

KLUG:     COMPANY:    

OMNI ENERGY SERVICES CORP.

/s/ G. Darcy Klug

    By:  

/s/ Brian J. Recatto

G. Darcy Klug       Brian J. Recatto       Chief Operating Officer      

/s/ Edward E. Colson, III

      Edward E. Colson, III, Director      

/s/ Barry E. Kaufman

      Barry E. Kaufman, Director      

/s/ Dennis R. Sciotto

      Dennis R. Sciotto, Director      

/s/ Richard C. White

      Richard C. White, Director      

/s/ James C. Eckert

      James C. Eckert      

/s/ Ronald E. Gerevas

      Ronald E. Gerevas

 

Signature Page to Termination and Mutual Release Agreement

4